DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 7 February 2020.
Claims 1 – 12 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7 February 2020 and 16 October 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, lines 7 – 9, the limitation “the first control is to drive the motor at a first rotation speed in a non-operating state after an operation with the operation unit is started and before the tip tool is set to be in an operating state” is indefinite because it is ambiguous whether the term “a non-operating state” applies to the state of the motor or the state of tool tip.  That is, the first portion of the limitation recites “the first control is to drive the motor at a first rotation speed in a non-operating state” indicating the motor is in a non-operating state, and the second portion of the limitation recites “before the tip tool is set to be in an operating state” implying the tip tool can be set in an operating state or the non-operable state.  Moreover, the limitation is further ambiguous in the first portion of the limitation in how the motor is driven or operating when the motor is in a non-operating state.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the first control is to drive the motor at a first rotation speed in a non-operating state after an operation with the operation unit is started and before the tip tool is set to be in an operating state” to mean “the first control is to drive the motor at a first rotation speed after an operation with the operation unit is started when the tip tool is set to a non-operating state” indicating the term “a non-operating state” applies to the state of tool tip and when the motor drives at the first rotation speed, the tool tip is in the non-operating state.  Please note, if Applicant chooses to amend the limitation as suggested, the term 

Regarding claim 3, lines 2 – 3, the limitation, “a rotation speed of the motor is not equal to or less than a predetermined rotation speed”, is indefinite because the limitation contains a list of two elements in the alternative and it is ambiguous as to what element or elements the term “not” is associated.  That is, it is ambiguous whether the two elements in the alternative are “not equal to a predetermined rotation speed“ and “less than a predetermined rotation speed”, or the two elements in the alternative are “not equal to a predetermined rotation speed” and “not less than a predetermined rotation speed”.  Applicant’s Claims, Specification (i.e. paragraph [0037]), and Detailed Drawings do not clarify the issue thus one having ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of compact prosecution, the Examiner interprets the limitation, “a rotation speed of the motor is not equal to or less than a predetermined rotation speed” to mean “a rotation speed of the motor is not equal to a predetermined rotation speed or the rotation speed is less than the predetermined rotation speed”.

Regarding claim 5, lines 2 – 3, the limitation “it” is indefinite because the term “it” is a pronoun that refers to an element previously recited and it is ambiguous as written in the claim as to the antecedent basis of the pronoun or, in other words, what element the term “it” refers.  For purposes of compact prosecution, the Examiner interprets the limitation “a condition that it is after the operation is released in a state where a load to be 

Regarding claim 6, lines 2 – 3, the limitation “it” is indefinite because the term “it” is a pronoun that refers to an element previously recited and it is ambiguous as written in the claim as to the antecedent basis of the pronoun or, in other words, what element the term “it” refers.  For purposes of compact prosecution, the Examiner interprets the limitation “a condition that it is after the operation with the operation unit and the operation released are repeated” to mean “a condition after the operation with the operation unit and the operation released are repeated”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ookubo et al. (US 9,314,855 B2), hereinafter Ookubo.

Regarding claim 1, Ookubo discloses an electric tool (1, fig. 1) comprising:
(40, fig. 1); 
a tip tool (20, fig. 1) which is driven by the motor (40); 
an operation unit (61, 62, fig. 1) which is operated by an operator; and 
a control unit (50, figs. 1, 2) which drives the motor (40) when the operation unit (61, 62) is operated, 
wherein the control unit (50) is capable of executing a first control (described in col. 8, ll. 6 – 54 when a soft start switching switch 67 is on) and a second control (described in col. 12, ll. 41 – 54 when a soft start switching switch is turned off),
the first control (col. 8, ll. 6 – 54; “low speed control”) is to drive the motor at a first rotation speed after an operation with the operation unit is started when the tip tool is set to a non-operating state, and to drive the motor at a second rotation speed higher than the first rotation speed when the tip tool is set to be in an operating state (Col. 8, ll. 6 – 15 and 34 – 46 describes the first control when a soft start switching switch 67 is on wherein the speed of motor 40 performs at the first rotation speed or low speed when a detected signal of the load current of motor 40 detected by current detection circuit 57 is smaller than a set signal of load current setting circuit 65.  Please note, the load current of the motor is proportional to the load on the tip tool wherein no/low load on the tip tool corresponds to a low load current of the motor and a load on the tip tool due to work upon a workpiece correspond to a high load current to the motor.  Thus, the Examiner deems when a detected signal of the load current of motor 40 detected by current detection circuit 57 is smaller than a set signal of load current setting circuit 65 as “a non-operating state”.  Col. 8, ll. 47 – 54 describes the speed of motor 40 performs at the second rotation or the rotation corresponding to the extent of pulling the trigger of switch trigger 61 when a detected signal of the load current of motor 40 detected by current detection circuit 57 is equal to or larger than the set signal of load current setting circuit 65. The Examiner deems when a detected signal of the load current of motor 40 detected by current detection circuit 57 equal to or larger than the set signal of load current setting circuit 65 as “an operating state” and further deems the second rotation or the rotation corresponding to the extent of fully pulling the trigger of switch trigger 61 as higher than first rotation speed or low speed when fully pulling the trigger of switch trigger 61), and 
the second control (col. 12, 41 – 52; “speed control… by adjusting the extent of pulling of switch trigger 61”) is to drive the motor at the second rotation speed regardless of a state of the tip tool in a case where the operation unit is operated again under a predetermined condition after the operation for the operation unit is released in a state where the motor is driven at the second rotation speed (col. 12, 41 – 52 describes the second control under the predetermined condition of soft start switching switch 67 being switched off wherein the speed of motor 40 performs solely at the second rotation or the rotation corresponding to the extent of pulling the trigger of switch trigger 61 regardless if the motor is in the non-operating state or the operating state).

Regarding claim 2, Ookubo discloses a detection unit (54, fig. 2) which detects a load to be applied to the motor, wherein the control unit determines that the tip tool is in the non-operating state when the load detected by the detection unit is less than a first (Col. 8, ll. 34 – 46 describes current detection circuit 54 detects the load current of motor 40. Col. 8, ll. 34 – 46 further discloses the motor speed is subject to low speed or less when a detected signal of the load current of motor 40 detected by current detection circuit 57 is smaller than a set signal of load current setting circuit 65.  Please note, the load current of the motor is proportional to the load on the tip tool wherein no/low load on the tip tool corresponds to a low load current of the motor and a load on the tip tool due to work upon a workpiece correspond to a high load current to the motor.  Thus, the Examiner deems when a detected signal of the load current of motor 40 detected by current detection circuit 57 is smaller than a set signal of load current setting circuit 65 as “a non-operating state”.  Col. 8, ll. 47 – 54 describes the speed of motor 40 performs at the second rotation or the rotation corresponding to the extent of pulling the trigger of switch trigger 61 when a detected signal of the load current of motor 40 detected by current detection circuit 57 is equal to or larger than the set signal of load current setting circuit 65. The Examiner deems when a detected signal of the load current of motor 40 detected by current detection circuit 57 equal to or larger than the set signal of load current setting circuit 65 as “an operating state”). 

Regarding claim 3, Ookubo discloses the predetermined condition is a condition that a rotation speed of the motor is not equal to a predetermined rotation speed or the rotation speed is less than the predetermined rotation speed (When the predetermined condition is the soft start switching switch 67 being switched off and the rotation speed of motor 40 is at any speed (i.e. greater than the predetermined speed of the low speed control or less than the predetermined speed of the low speed control), motor 40 at the second rotation speed or the rotation speed corresponding to the extent of fully pulling the trigger of switch trigger 61 where the operation unit or switch trigger 61 is operated again after the operation for the operation unit or switch trigger 61 is released will drive at the second rotation speed or the rotation speed corresponding to the extent of pulling the trigger of switch trigger 61.  Col. 8, ll. 54 – 59 and col. 12, 41 – 54 describes when soft start switching switch 67 is off, rotation speed of motor 40 is controlled by adjusting the extent of pulling of switch trigger 61 thus the Examiner deems when switch trigger 61 is released, motor 40 will decelerate and if switch trigger 61 is then fully pulled before motor 40 decelerates to a stop wherein the rotation speed of motor 40 is less than the predetermined speed of the low speed control, motor 40 will accelerate and drive at the second rotation speed or the rotation speed corresponding to the extent of fully pulling the trigger of switch trigger 61).

Regarding claim 4, Ookubo discloses the predetermined condition is a condition that a predetermined period of time has not elapsed since the operation is released (When the predetermined condition is the soft start switching switch 67 being switched off and trigger switch 61 is fully pulled at any time after trigger switch 61 is released, motor 40 will drive at the second rotation speed or the rotation speed corresponding to the extent of pulling the trigger of switch trigger 61.  Col. 8, ll. 54 – 59 and col. 12, 41 – 54 describes when soft start switching switch 67 is off, rotation speed of motor 40 is controlled by adjusting the extent of pulling of switch trigger 61 thus the Examiner deems when switch trigger 61 is released, motor 40 will decelerate and if switch trigger 61 is then fully pulled before any predetermined period of time, motor 40 will accelerate and drive at the second rotation speed or the rotation speed corresponding to the extent of fully pulling the trigger of switch trigger 61).

Regarding claim 5, Ookubo discloses the predetermined condition is a condition after the operation is released in a state where a load to be applied to the motor is equal to or greater than a second setting value (When the predetermined condition is the soft start switching switch 67 being switched off and motor 40 experiences any load current (i.e. a load current equal to or greater than 0), motor 40 will drive at the second rotation speed or the rotation speed corresponding to the extent of pulling the trigger of switch trigger 61.  Col. 8, ll. 54 – 59 and col. 12, 41 – 54 describes when soft start switching switch 67 is off, rotation speed of motor 40 is controlled by adjusting the extent of pulling of switch trigger 61 thus the Examiner deems when switch trigger 61 is released, motor 40 will decelerate and if switch trigger 61 is then fully pulled when motor is experiencing a load current equal to or greater than 0, motor 40 will accelerate and drive at the second rotation speed or the rotation speed corresponding to the extent of fully pulling the trigger of switch trigger 61).

Regarding claim 6, Ookubo discloses the predetermined condition is a condition after the operation with the operation unit and the operation released are repeated (When the predetermined condition is the soft start switching switch 67 being switched off and trigger switch 61 is pulled and released repeatedly, motor 40 will drive at the second rotation speed or the rotation speed corresponding to the extent of pulling the trigger of switch trigger 61.  Col. 8, ll. 54 – 59 and col. 12, 41 – 54 describes when soft start switching switch 67 is off, rotation speed of motor 40 is controlled by adjusting the extent of pulling of switch trigger 61 thus the Examiner deems when switch trigger 61 is released, motor 40 will decelerate and if switch trigger 61 is then fully pulled, motor 40 will accelerate and drive at the second rotation speed or the rotation speed corresponding to the extent of fully pulling the trigger of switch trigger 61 regardless of the number of times switch trigger 61 is released and pulled).

Regarding claim 7, Ookubo discloses when the motor is driven at the second rotation speed, the control unit drives the motor at the second rotation speed for at least a predetermined period of time even when the tip tool is set to be in the non-operating state (Col. 8, ll. 54 – 59 and col. 12, 41 – 54 describes when soft start switching switch 67 is off, rotation speed of motor 40 is controlled by adjusting the extent of pulling of switch trigger 61 thus the Examiner deems control unit 50 drives motor 40 at the second rotation speed or the rotation speed corresponding to the extent of pulling the trigger of switch trigger 61 whether the tip tool is in the non-operating state or in the operating state for any predetermined period of time).

Regarding claim 8, Ookubo discloses a movement transmission mechanism (col. 4, l. 25; “a power transmission mechanism”) which is capable of transmitting a rotating force and a striking force to the tip tool through a driving force of the motor (40) (col. 4, ll. 26 – 46); and a switching mechanism (8, fig. 1) which switches to drive the tip tool in any mode of a plurality of modes including at least a striking mode and a rotation striking mode (col. 4, ll. 5 – 11).

Regarding claim 9, Ookubo discloses the control unit (50) executes the second control only when the switching mechanism selects the striking mode (col. 12, ll. 46 – 54 describes automatically adopt a soft start release state when hammer or striking mode is selected such that soft start switching switch 67 is switched off and the second control is activated).

Regarding claim 10, Ookubo discloses the control unit (50) drives the motor (40) at the first rotation speed in a case where the operation unit is operated again when a mode selected is switched by the switching mechanism (8) before the motor is stopped after the operation is released (Col. 8, ll. 6 – 15 and 34 – 46 describes the first control when a soft start switching switch 67 is on wherein the speed of motor 40 performs at the first rotation speed or low speed when a detected signal of the load current of motor 40 detected by current detection circuit 57 is smaller than a set signal of load current setting circuit 65.  Col. 10, l. 40 – col. 12, l. 29 describes the operation and speed control of the power tool using the first control in “rotary mode” and in “rotary hammer mode” as selected from switching member 8 wherein changing from the first rotation speed or low speed rotation of the motor 40 to the second rotation speed is dependent on the detected signal of the load current of motor 40 detected by current detection circuit 57.  Thus, the Examiner deems when power tool 1 is in “rotary hammer mode” and the detected signal of the load current of motor 40 detected by current detection circuit 57 is smaller than the set signal of load current setting circuit 65, if switching member 8 is switched to “rotary mode” while the detected signal is smaller than the set signal of load current setting circuit 65, then power tool 1 in “rotary hammer mode” would continue to be driven in the first rotation speed.  Please note col. 10, ll. 24 – 39 describes the mechanics of switching member 8 to switch from “rotary hammer mode” to “rotary mode” wherein the Examiner deems the switch from “rotary hammer mode” to “rotary mode” can be performed whether trigger switch 61 is pulled or released, or the motor 40 is running or stopped).

Regarding claim 11, Ookubo discloses the operation unit (61, 62) is a trigger switch (col. 4, l. 15; “a trigger switch 61”).

Regarding claim 12, Ookubo discloses the motor (40) is a brushless motor (col. 3, l. 66; “the brushless motor (DC motor) 40”).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        24 August 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731